El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
El presente caso se originó en la Corte de Distrito de Ponce mediante demanda qne el demandante José Braulio González interpuso contra la demandada “Ponce Railway & Light Company,” en reclamación de $5,000 por daños y perjuicios qne le fueron cansados con motivo del choque ha-bido entre un carro eléctrico de la demandada y un truck de carga, recibiendo el demandante un fuerte golpe qne según alega lo ha dejado inútil del brazo izquierdo.
Aleg'a el demandante qne el carro eléctrico de la deman-dada, del cual era pasajero, y el truck de carga, el día 4 de octubre de 1918, iban en la misma dirección desde la ciudad de Ponce hacia la Playa y por no haber detenido o reducido el motorista la marcha del carro que guiaba, teniendo como tuvo oportunidad para hacerlo, ocurrió el choque entre am-bos vehículos, recibiendo el demandante un fuerte golpe en el brazo izquierdo que lo ha dejado inútil de dicho brazo, sin haber mediado culpa o negligencia alguna por su parte.
La demandada al contestar la demanda entre otras alega-ciones hizo la de que el accidente se debió única y exclusiva-*628mente a la negligencia del conductor del truck que marchaba muy próximo a la vía sin necesidad alguna y que al darle señal con la campana el motorista para que dejara la vía franca, se retiró, introduciendo en la retirada la parte posterior del truck dentro del radio de acción del carro eléctrico y chocando con el flanco .izquierdo de éste, sin que le fuera posible al motorista evitar el choque por más que caminaba a pequeña velocidad.
Celebrado el juicio, en el que declararon los testigos de ambas partes, la corte dictó sentencia en 16 de diciembre de 1919 declarando sin lugar la demanda sin especial condena-ción de costas, y de esa sentencia apeló el demandante.
En la opinión que sirve de fundamento a dicha sentencia encontramos las .siguientes conclusiones de hecho:
“La corte, después de haber apreciado debidamente toda la evi-dencia presentada en el caso con un criterio racional y con el me-jor deseo de hacer justicia, declara haberse probado satisfactoria-mente que el choque ocurrido no fué debido a la negligencia de la demandada, Ponce Railway and Light Company ni de sus agen-tes o empleados, sino que dicho choque tuvo como causa inmediata y determinante la negligencia del conductor del truck. Aparece claramente de la prueba que ambos vehículos iban en la misma dirección; que el truck corría paralelamente a la vía del trolley me-diando poco espacio entre uno y otro carro, y que al desviar el truck para alejarse del carro eléctrico, al apartar su cabeza de la vía, introdujo su cola en la vía del trolley, dando con ello lugar al accidente que motiva este pleito.”
La parte apelante alega como motivos del recurso que la corte cometió error al declarar que el accidente que motiva el pleito se debió a la negligencia del conductor del truck que caminaba paralelamente a la vía del trolley, y que tam-bién cometió error en la apreciación de la prueba al decla-rar como declaró sin lugar la demanda.
Para sostener el primer error se acoge el apelante a la teoría conocida en inglés por the last clear chance, o sea, quién tuvo la última oportunidad de evitar el accidente; pero sin gran esfuerzo de inteligencia fácilmente se comprende *629que esa teoría fio es aplicable a la demandada, pues no fué el motorista del carro eléctrico de la demandada sino el conductor del truck de carga quien tuvo la oportunidad de evi-tar el accidente, según apreciación de las pruebas hecha por la corte sentenciadora. El choque reconoció por causa el desvío del truck de carga por su conductor en las condicio-nes en que lo verificó, invadiendo el radio de acción del carro eléctrico y chocando con éste.
Hemos examinado las pruebas aportadas al juicio por ambas partes,, y cualquier conflicto que en ellas pudiera ha-ber ha sido resuelto en favor de la demandada, sin que se nos haya demostrado que el juez actuara con pasión, prejui-cio, parcialidad o manifiesto error.
Es de confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados del Toro, Aldrey y Hutchison.
El Juez Asociado Sr. Wolf no tonió parte en la resolu-ción de este caso.